47 F.3d 1165
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles William LEVY, Plaintiff-Appellant,v.Tom DAVIS, Chairman of County of Fairfax County Board ofSupervisors;  County of Fairfax, Defendants-Appellees.
No. 94-2376.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 19, 1995.Decided:  February 6, 1995.

Charles William Levy, Appellant Pro Se.  Edward Everett Rose, III, County Attorney's Office, Fairfax, VA, for Appellees.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record discloses that Levy failed to state a claim under Sec. 1983.  Accordingly, we affirm the district court's order granting summary judgment to the Defendants.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED